Citation Nr: 0834509	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-03 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected residuals of right foot trauma, currently evaluated 
as 10 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected right foot scar, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to May 1977 
(unverified).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following a Board remand of January 2008.  
This matter was originally on appeal from a February 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
service-connected right foot residuals of trauma is 
manifested by no more than mild limitation of motion and 
diminished strength of the great toe.

2.  The competent medical evidence does not show that the 
veteran's service-connected scar is characterized by marked 
disfiguration, extensive lesions, underlying soft tissue 
damage, or an area exceeding 12 square inches (77 square 
centimeters).


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected residuals of right foot 
trauma have not been met or approximated.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5284 (2007).   

2.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected right foot scar have not 
been met or approximated.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 
7804 (2002, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist and Board Remand Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the veteran's claims, in correspondence dated in March 
2002, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits for a "right foot injury."  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  

The RO also provided notice in correspondence dated in 
October 2006.  In that letter, the RO included much of the 
same information included in the March 2002 and March 2006 
correspondences.  The RO also specifically referenced the 
issues that are the subject of this appeal.

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a statement of the case and supplemental 
statement of the case in May 2008 for the right foot scar and 
residuals of right foot trauma claims respectively.  The 
issuance of such notice followed by a readjudication of the 
claims remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed in the Board's remand.  
The RO has obtained the veteran's service medical records and 
VA Medical Center (VAMC) treatment records.  The veteran has 
not identified any medical records relevant to the claims 
that have not been associated with the claims file.  The 
veteran was provided with VA medical examinations for both of 
the disabilities that are the subject of this appeal in March 
2008, in compliance with the Board's remand.  Previously, the 
veteran had been provided with VA examinations for his 
residuals of right foot trauma claim in December 2002 and 
October 2003.  Having found VA has no further duty to notify 
or assist, the Board will proceed with appellate review.

Residuals of Right Foot Trauma

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2007).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2007).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2007).

The veteran's residuals of right foot trauma is currently 
rated pursuant to Diagnostic Code 5299-5284 and assigned a 10 
percent disability rating thereunder.  38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5284 (2007).  Hyphenated diagnostic 
codes, such as that employed here, are used when a rating 
pursuant to one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2007).  If the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  Id.  When an unlisted disease is encountered, 
the diagnostic code number will be "built-up" as follows: 
The first 2 digits will be selected from that part of the 
schedule most closely identifying the part or system of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  Here, Diagnostic Code 5284 is 
applicable for "foot injuries, other."  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).  

Under Diagnostic Code 5284, the next higher evaluation of 20 
is warranted for moderately severe foot injuries.  Id.  A 30 
percent evaluation is warranted for severe foot disabilities.  
Id.  

The veteran's service medical records showed he sustained an 
injury in August 1976 while on active duty while riding a 
motorcycle.  A narrative summary from his hospitalization 
showed that he sustained a lacerations to the right anterior 
tibial and extensor hallucis longus tendons.  The veteran 
received surgery for repair of the anterior tibial tendon.  A 
letter in the claims file from the veteran's commanding 
officer, dated in September 1976, showed that the veteran was 
reprimanded as a result of the accident because it was found 
he had been under the influence of alcohol while operating 
the motorcycle.  The veteran is currently service-connected 
for residuals of right foot trauma, residuals of right ankle 
trauma, and a scar to the right foot as a result of that 
injury.  

The Board has reviewed post-service the medical evidence, 
which was found in VA examination reports dated in December 
2002, October 2003, August 2004, and March 2008; and VAMC 
progress notes.  These records showed that the veteran also 
sustained injury to his right leg after service.  According 
to the December 2002 VA examination report, the veteran 
admitted that he sustained a fracture to the right thigh in a 
motor vehicle accident in the late 1980s or early 1990s that 
resulted in a shortened right leg.  The medical evidence 
showed this injury has also resulted in a chronic disability.  
When evaluating the veteran's service-connected residuals of 
right foot trauma, therefore, the Board must not consider any 
disability resulting from the post-service injury.  

The Board must also be careful not to consider the signs and 
symptoms that have been considered in the disability ratings 
for the right ankle and right scar disabilities.  Evaluating 
the same manifestation under different diagnoses amounts to 
pyramiding and is to be avoided.  38 C.F.R. § 4.14 (2007).  
The February 2003 rating decision showed that the RO assigned 
a 20 percent rating for the right ankle disability based on 
decreased ankle dorsiflexion.  For the scar disability, the 
RO assigned a 10 percent rating based on the scar being 
painful on examination.  

With these considerations in mind, the Board now turns to the 
medical evidence pertaining to the severity of the right foot 
trauma residuals.  According to a VA joints examination 
report, dated in December 2002, the veteran's subjective 
complaints included pain, weakness, stiffness, and swelling.  
The veteran claimed an inability to stand or wear boots 
because this put pressure on his scar.  The veteran claimed 
he had to decrease the amount of hours he worked in a week 
from 70 to 40.  

On physical examination, the veteran was found to have 
various manifestations of right lower extremity disability.  
As it pertained to the foot, the veteran was found to have 
asymmetry of the right great toe, and an inability to flex 
that toe.  Interphalangeal flexion was 5 degrees on the right 
and 40 degrees on the left, and plantar flexion was to 45 
degrees on the left and to 40 degrees on the right.  There 
was some sensory loss on the right foot and ankle.  There was 
a Tinel's sign, with palpation of the lateral aspect of the 
scar causing radiating pain into the foot.  The veteran could 
actively plantar flex, but he could not or did not come to a 
single leg stance on the right.  In an accompanying radiology 
report, the interpreting radiologist reported that x-rays of 
the feet demonstrated no significant abnormality.  The 
examiner's assessment for the foot was decreased great toe 
extension, decreased plantar flexion, sensory loss, and 
dysesthetic pain.  

The VA examination report included other findings, but many 
of these were related to the right ankle rather than the 
right foot.  For example, the veteran had dorsiflexion to 20 
degrees on the left, and 2 degrees on the right.  The veteran 
was unable to heel walk because of the decreased dorsiflexion 
on the right.  In an accompanying radiology report, the 
interpreting radiologist reported that X-rays of the ankles 
were negative.  The examiner's assessment as it pertained to 
the right ankle was decreased ankle dorsiflexion.  

Physical therapy progress notes, dated in February 2003, 
showed the veteran received an ankle-fixation orthotic for 
foot drop.  

In a VA peripheral nerves examination report, dated in 
October 2003, the examiner noted the veteran's subjective 
complaints, which included more difficulty completing his 
work after he began wearing an ankle brace.  Specifically, 
the veteran identified difficulty with bending, kneeling, 
etc.  The veteran did acknowledge, however, that the ankle 
brace helped his ambulation in that he no longer tripped as 
much due to his right foot drop.  

On examination, the veteran was found to have limited range 
of motion of the right ankle.  He also had 4/5 flexor and 
extensor strength in the great toe.  The veteran had 
diminished sensation and dysesthesias over the anterior 
aspect of the ankle and the lateral ankle and foot.  Deep 
tendon reflexes were 1+.  Gait was antalgic to the right, 
primarily due to a shortened right lower extremity secondary 
to an old right femoral fracture unrelated to the military 
service.  The examiner stated that the veteran's ambulation 
was without significant apparent pain or dysfunction.  An 
electromyograph (EMG) revealed no evidence for peroneal or 
tibial nerve neuropathy.  The examiner stated that the 
veteran refused to continue the needle EMG portion of the 
examination to evaluate radiculopathy.  

The examiner concluded that in the absence of peroneal or 
tibial nerve injury, it was likely that the foot dysfunction 
was in significant part related to poor patterns of use and 
lack of appropriate rehabilitation resulting in mild 
limitation of motion causing the symptomatology of tripping 
or stumbling.  

In a primary care progress note, dated in January 2004, Dr. 
J.S. diagnosed right ankle injury/foot drop with secondary 
degenerative joint disease of the right knee.  Dr. J.S. 
stated that these conditions limited the veteran's ability to 
perform duties as a body repairman in a car shop and that the 
veteran should be considered disabled with regards to this 
trade.  
 
In a VA joints examination report, dated in August 2004, 
T.B., Nurse Practitioner, noted the veteran's history of 
right ankle laceration in service that required surgery to 
re-attach a severed tendon.  T.B. noted that the veteran 
developed partial foot drop likely due to muscle 
weakness/disuse.  T.B. also noted the veteran had been 
involved in a motor vehicle accident in the late 1980s or 
early 1990s, in which he fractured his femur.  This fracture 
resulted in a shortened right leg.  

In a VA foot examination report, dated in March 2008, C.L., 
Nurse Practitioner noted the veteran's pertinent history, 
including the in-service injury giving rise to his service-
connected foot disability.  C.L. also noted the post-service 
right femur fracture.  The veteran's subjective complaints 
included weakness of the right ankle flexion and extension, 
loss of motion of the ankle, and sharp shooting pains in the 
top of the foot.  The veteran had been diagnosed with nerve 
dysfunction of the foot, but nerve conduction velocities were 
negative.  

The veteran's treatment consisted of wearing an ankle brace.  
The identified symptoms included pain at rest, stiffness, 
fatigability, weakness, and a lack of endurance.  The veteran 
was reportedly able to stand more than one hour, but less 
than three, and could walk more than one-quarter of a mile 
but less than one mile.  

On examination, C.L. observed that the veteran walked with 
mild to moderate antalgia to the right.  In the right foot, 
C.L. detected no evidence of painful motion, swelling, or 
instability.  C.L. did note evidence of weakness.  Flexor 
strength of the ankle was 3/5, and extensor strength was 4/5.  
C.L. found there to be wasting of intrinsic muscles of the 
foot.  There was wasting of the calf musculature with the 
right calf measuring 35 centimeters and the left calf 
measuring 37 centimeters.  This, according to C.L., was due 
to the loss of motion of the ankle.  C.L. found no evidence 
of malunion or nonunion of the tarsal or metatarsal bones.  

C.L. diagnosed right foot drop with loss of motion of the 
ankle and dysesthesias of the dorsum of the foot.  C.L. 
described the occupational effects as significant.  
Specifically, C.L. cited diminished mobility, problems with 
lifting and carrying, and decreased strength.  

The Board concludes that the right foot disability is 
manifested only by mild limitation of motion and diminished 
strength of the great toe and that such a disability does not 
satisfy the criteria for a higher rating of 20 percent.  The 
Board acknowledges there is a possibility of some sensory 
loss on the right foot and ankle, as indicated by the Tinel's 
sign, with palpation of the lateral aspect of the scar 
causing radiating pain into the foot.  To the extent that the 
veteran experienced pain on palpation of the scar, this is 
already considered in the separate rating for the scar 
disability.  As for the loss of sensation, the medical 
evidence does not objectively support finding that there is 
nerve damage.  Instead, the medical evidence suggests the 
veteran's subjective sensory loss was due to poor patterns of 
use and lack of appropriate rehabilitation.  

As for the other signs noted on examination such as 
diminished dorsiflexion, antalgic gait, and wasting of calf 
musculature, these were attributed either to his other 
service-connected disabilities or to his post-service motor 
vehicle accident.  These signs do not support granting a 
higher rating for residuals of right foot trauma.  

Right Foot Scar

The rating criteria for evaluating skin disorders were 
changed, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003)) [Amendment to Part 4].  The veteran's 
service-connected right foot scar is currently rated as 10 
percent disabling pursuant to Diagnostic Code 7804 of the new 
criteria.  The Board will consider whether the veteran is 
entitled to a rating in excess of 10 percent under either the 
old or the new criteria.  

Under the old rating criteria for skin disabilities, 
Diagnostic Code 7804 provides for a 10 percent rating for 
scars that are superficial, tender, and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  Ten percent is the highest rating available under 
that code and the Board will look at other diagnostic codes 
to determine whether the veteran may be entitled to a higher 
rating.  Of the old diagnostic codes for rating skin 
disabilities, only Diagnostic Codes 7805 and 7806 are 
potentially applicable.  Diagnostic Code 7805 provides that 
scars may be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).  Diagnostic Code 7806 provides for a rating of 30 
percent for eczema with exudation or constant itching, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2002).  

Upon reviewing the medical evidence, the Board finds no basis 
for grating a rating in excess of 10 percent for the 
veteran's service-connected scar under the old criteria.  The 
veteran is already service-connected for residuals of trauma 
of the right foot and right ankle and assigned 10 and 20 
percent ratings respectively.  Those ratings already take 
into consideration the limitation of the part affected (i.e., 
foot/ankle).  Evaluating the same manifestation under 
different diagnoses amounts to pyramiding and is to be 
avoided.  38 C.F.R. § 4.14 (2007).  Thus, there is no basis 
for assigning a rating for the veteran's scar under 
Diagnostic Code 7805.

As for Diagnostic Code 7806, the evidence does not suggest 
that the veteran's foot/ankle scar is characterized by 
constant itching, extensive lesions, or marked disfigurement.  
According to the December 2002 VA examination report, the 
veteran complained that he could not wear boots because it 
put pressure on his scar.  There was no evidence in the 
record that the veteran complained of constant itching, 
however.  Due to the location of the scar (proximal to the 
lateral malleolus according to the December 2002 VA 
examination report), it would normally be covered, and thus, 
would not be considered markedly disfiguring.  Finally, there 
is no evidence to support finding that the scar was 
characterized by extensive lesions.

The Board now considers the criteria for skin disabilities, 
as amended July 31, 2002 and effective August 30, 2002.  
Because the new rating criteria may only be applied to the 
period of time after their effective date, any evidence 
pertaining to the period prior to July 31, 2002 is not for 
consideration under the new criteria.  VAOPGCPREC 3-00.  

Scars on areas other than the face or neck are rated pursuant 
to Diagnostic Codes 7801 to 7805.  38 C.F.R. § 4.118 (2007).  
Of those, only Diagnostic Codes 7801 and 7805 provide for 
ratings in excess of 10 percent.  Diagnostic Code 7801 
provides a 20 percent rating for scars that are deep or cause 
limitation of motion and measure an area exceeding 12 square 
inches (77 square centimeters).   A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Note (2) (2007).  Diagnostic Code 7805 provides that 
all other scars are to be rated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).

For reasons explained above, the veteran's scar may not be 
rated based on limitation of function of the affected part 
because such manifestation is already accounted for in the 
ratings for his residuals of right foot and right ankle 
traumas.  38 C.F.R. § 4.14 (2007).   

As for Diagnostic Code 7801, the medical evidence does not 
show that the veteran meets the criteria for a 20 percent 
rating under that code either.  According to a VA scar 
examination report, dated in March 2008, the veteran's scar 
measured 8 centimeters long and 1 centimeter wide.  According 
to the December 2002 VA joints examination report, the 
veteran's scar measured 15 centimeters in length.  Giving the 
veteran the benefit of the doubt and presuming that his scar 
measures 15 centimeters long by 1 centimeter wide, the scar 
is still covers an area far less than what is required for a 
20 percent rating.  

Moreover, the scar was not shown to be deep.  In a VA joints 
examination report, dated in August 2004, T.B., Nurse 
Practitioner, stated that the scar was not tender, did not 
adhere to underlying structures, and was without ulceration 
or skin breakdown.  The scar was neither elevated nor 
depressed.  There was no inflammation, edema, or keloid 
formation.  The scar was comparably pigmented to surrounding 
skin and was moderately disfiguring.  There was subjectively 
decreased sensation around the scar and over the dorsal 
surface of the foot distal to the scar.  

In the VA scar examination report, dated in March 2008, C.L., 
Nurse Practitioner, reported that the scar was not tender on 
palpation and did not adhere to underlying tissue.  There was 
no underlying soft tissue damage and the scar did not result 
in limitation of motion or loss of function.  

Based on this evidence, there is no basis for granting a 
rating in excess of 10 percent.

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected residuals of right foot 
trauma or right foot scar cause marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2007).  In the 
instant case, to the extent that the veteran's service-
connected disabilities interfere with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for higher ratings on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2007) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

1.  An initial rating in excess of 10 percent for service-
connected residuals of right foot trauma is denied.

2.  An initial rating in excess of 10 percent for service-
connected right foot scar is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


